DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 12/14/2021 has been entered.  Claims 1-19 and 22 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and 112(b) rejections previously set forth in the Final Office Action mailed 10/12/2021, hereinafter FOA.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MINSEUNG AHN on 01/06/2022.

The application has been amended as follows: 
Claim 1 Ln 33-36: --a third part disposed at the second end of the first part, the third part including a bearing outer circumferential surface having a third diameter the bearing outer circumferential surface being configured to be disposed outside the cylinder based on the piston being disposed at the second axial position--.
Claim 12 Ln 1-5: --wherein the the third diameter of the bearing outer circumferential surface is greater than a diameter of the connector--.
Claim 13 Ln 1-2: --wherein the third diameter of the bearing outer circumferential surface--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1: the modified device of Kim; Sung-Gi et al. US 20090101003 A1, hereinafter Kim, in view of Choi; Kichul et al. US 20150078925 A1, hereinafter Choi, discloses the claimed invention as stated in the FOA [0014-0035]. However, the modified device of Kim/Choi fails to explicitly state that the bearing outer circumferential surface being configured to be disposed outside the cylinder based on the piston being disposed at the second axial position, as is now claimed per above’s examiner’s amendment.  Instead, Choi clearly depicts the range of the bearing outer circumferential surface (142b) as never being disposed outside the cylinder.  Therefore, claim 1 contains allowable subject matter.
Claims 2-18 are allowed due to their dependence upon claim 1.
Claims 19 and 22 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
/KENNETH BOMBERG/           Supervisory Patent Examiner, Art Unit 3745